  Case 2:19-cv-04825-CJC-JEM Document 20 Filed 07/22/20 Page 1 of 1 Page ID #:62

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA                     JS-6
                                     CIVIL MINUTES – GENERAL

                                                                               July 22, 2020
 Case No.         CV 19-04825-CJC (JEMx)                            Date
 Title            Barbara Sumagaysay v. Kohls Corporation


 Present: The Honorable          CORMAC J. CARNEY, UNITED STATES DISTRICT JUDGE
           Gabriela Garcia                          None Reported                         __________
                Deputy Clerk                   Court Reporter / Recorder                   Tape No.
           Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:
                      None Present                                     None Present


 PROCEEDINGS:              (IN CHAMBERS) ORDER DISMISSING ACTION ON STIPULATION
                           TO DISMISS CASE WITH PREJUDICE


       The Court, having been advised by the Plaintiff that this action has been resolved by a
Stipulation to Dismiss Case [19], hereby orders this action dismissed with prejudice. The
Court hereby orders all proceedings in the case vacated and taken off calendar.




                                                                                      -       :       -
                                                    Initials of Deputy Clerk    gga



CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                 Page 1 of 1
